DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotsonis et al., U.S. 8,430,162.
	Kotsonis et al. discloses 
a data acquiring section (fig 1, 50) that acquires measurement data, measured by a measurement device (46; col. 4, lines 23-44), indicating a state of a natural resource that is a fluid flowing through an extraction network for extracting the natural resource (col. 4, lines 50-65);
a state estimating section (fig 1, 42; col. 4, lines 15-34) that estimates the state of the natural resource (col. 2, lines 42-55) at least at one location differing from a location where the measurement device is provided in a flow path of the extraction network (fig 3; 32; col. 7, lines 1-12), using the measurement data and a model (col. 6, lines 12-28) of the extraction network; and
a margin calculating section (col. 4 lines 15-22; each system of the inhibition system) that calculates a margin until flow path blocking matter is generated in the extraction network, based on the estimated state of the natural resource, wherein

the margin calculating section calculates the margin using the pressures and temperatures at the plurality of locations (fig 3, spaced locations 42) and a critical curve indicating a relationship of pressure and temperature across which the flow path blocking matter is generated (col. 4, lines 35-49), the critical curve based on a content ratio of a chemical substance (col. 2, line 55 – col. 3, line 11) for preventing the generation of flow path blocking matter.
Kotsonis et al. discloses the data acquiring section (50) acquires the measurement data indicating a state of at least one of the natural resource flowing into the extraction network from a well side (fig 1, reservoir formations 28, 30) and the natural resource flowing out from the extraction network (32).
Kotsonis et al. discloses a determining section (44) that determines a recommended operational amount of an inhibition apparatus (48; col. 4, lines 50-65) that inhibits generation of the flow path blocking matter, based on the margin.
Kotsonis et al. discloses a control section (40 and 50; col. 4, line 66 – col. 5, line 10) that performs control to cause the inhibition apparatus to operate with the recommended operational amount.
Kotsonis et al. discloses the inhibition apparatus (48) inhibits the generation of the flow path blocking matter by performing a chemical injection.
Kotsonis et al. discloses the flow path blocking matter is scale (col. 2, lines 24-29).
Kotsonis et al. discloses acquiring, by a computer (col. 8, lines 15-29; the programmed control system), measurement data, measured by a measurement device (46).
Kotsonis et al. discloses a non-transitory computer readable medium (col 9, lines 7-19) to perform the method using the apparatus as noted above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 January 2022
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676